United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF DEFENSE, DEPARTMENT
OF DEFENSE POLICE, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1726
Issued: June 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2009 appellant, through his attorney, filed a timely appeal from July 24,
2008 and February 25, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained any permanent impairment to
his left lower extremity causally related to his accepted December 15, 2003 employment injury,
warranting a schedule award.
On appeal, appellant’s representative contends that Dr. Roy Friedenthal, a Board-certified
orthopedic surgeon, does not carry the weight of the medical evidence because his report was not
based on a proper factual background and was not in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).1 Counsel
argues in the alternative that a conflict of opinion exists between Dr. Nicholas P. Diamond, an
1

5th ed. 2001.

osteopath, and Dr. Friedenthal regarding whether appellant sustained a permanent impairment
due to his employment injury.
FACTUAL HISTORY
On December 15, 2003 appellant, then a 53-year-old materials handler, sustained a
fracture of the second metatarsal of the left foot when a box dropped on his foot while he was
issuing boots to troops. He stopped work from January 21 to February 4, 2004, when he returned
to light duty. Appellant’s contract was terminated on February 22, 2004. The Office terminated
compensation benefits on June 8, 2004.2
On March 13, 2006 appellant, through his representative, filed a request for a schedule
award.
In a January 5, 2006 medical report, Dr. Diamond reviewed appellant’s medical and
occupational history and noted his complaints of intermittent left foot pain, stiffness and
swelling. Physical examination of the left foot revealed tenderness over the second tarsal and
metatarsal area. Ankle joint circumference taken at 10 centimeters above the patella measured
30 centimeters on the right and 31 centimeters on the left. Plantar flexion and extensions of the
left foot were graded at four out of five in motor strength testing. Dr. Diamond diagnosed posttraumatic left foot second metatarsal fracture and post-traumatic osteoarthritis or Charcot
arthropathy. He opined that the December 15, 2003 employment injury was the competent
producing factor for appellant’s subjective and objective findings on examination. Dr. Diamond
provided a 15 percent lower extremity impairment rating. Citing Tables 17-37 on page 552 and
Table 16-11 on page 484 of the A.M.A., Guides, Dr. Diamond added one percent impairment for
grade four out of five of the left foot plantar flexion medial, one percent impairment for grade
four out of five of the plantar flexion lateral and one percent impairment for grade four out of
five for the common peroneal motor strength deficit. Dr. Diamond also added three percent
impairment for pain.
On November 3, 2006 the Office forwarded Dr. Diamond’s medical report to Dr. Andrew
Merola, a Board-certified orthopedic surgeon and an Office medical adviser, for an evaluation of
permanent impairment in accordance with the A.M.A., Guides.
On November 5, 2006 Dr. Merola advised that there were significant problems with
Dr. Diamond’s examination and that the case should be referred to an impartial medical
examiner.
The Office determined that a conflict of medical opinion existed between Drs. Diamond
and Merola regarding appellant’s permanent impairment due to his employment injury. It
referred appellant to Dr. Thomas J. O’Dowd, a Board-certified orthopedic surgeon, to resolve the
conflict.
2

Based on the report of a second opinion physician, who found that appellant did not continue to experience
residuals of his employment injury, the Office terminated compensation benefits by decision dated June 8, 2004.
This decision was subsequently affirmed by a June 2, 2005 hearing representative’s decision and a January 9, 2007
Office decision.

2

In a May 14, 2007 medical report, Dr. O’Dowd stated that all examination findings were
related to chronic diabetic neuropathic changes, edema and the progressive Charcot changes,
which were more evident in the right foot but present to a lesser extent in the left. He opined that
the second metatarsal fracture healed without deformity and was not related to any present
condition. Dr. O’Dowd noted that it would be useful to review medical reports from appellant’s
treating physician to confirm his impressions.
By letter dated September 28, 2007 and in an October 3, 2007 telephone call, the Office
requested Dr. O’Dowd clarify which documents he wanted to review to confirm his impressions.
Dr. O’Dowd did not respond to these requests. It subsequently referred appellant to
Dr. Friedenthal, a Board-certified orthopedic surgeon, for a second impartial medical evaluation.
In a February 13, 2008 medical report, Dr. Friedenthal reviewed appellant’s medical
history, which was significant for diabetes mellitus. Physical examination revealed diffuse
swelling and deformity around the right hind foot and mild changes on the left hind foot. The
left foot did not show tissue swelling, palpable deformities, localized tenderness or induration.
Ranges of motion in the ankles were restricted to less than 5 degrees of dorsiflexion bilaterally,
20 degrees of plantar flexion on the right and 25 degrees of plantar flexion on the left. Subtalar
motion was severely decreased on the right and moderately decreased on the left without pain.
Neurologic evaluation revealed diffuse decreased sensation in both feet but no focal motor
deficit. Ankle reflexes were absent bilaterally. A January 2, 2004 x-ray of the left foot revealed
a fracture of the mid shaft of the second metatarsal with a copious callus suggesting that the
fracture was six-to-eight weeks old. The x-ray also showed degenerative changes at the first
metatarsal phalangeal joint of a mild-to-moderate degree and chronic calcification. Subsequent
x-rays through March 31, 2005 revealed a healed fracture of the first and second metatarsal.
Dr. Friedenthal diagnosed status post stress fracture in the first and second metatarsal, diabetic
peripheral neuropathy, vascular disease and probable neuropathia of both feet. He opined that
there was no residual attributable to the fracture of the second left metatarsal, which healed
without sequelae. Further, appellant did not complain of any pain in the fractured region and
there were no secondary musculoskeletal changes attributable to the fracture. On the basis of
radiographic studies, he estimated that maximum medical improvement occurred by
approximately May 17, 2004. Dr. Friedenthal noted that appellant had serious conditions
causing significant functional disability, including evidence of vascular disease and neuropathy.
However, neither of these conditions were caused or exacerbated by the December 15, 2003
employment injury. Further, Dr. Friedenthal stated that, due to historical and radiographic
evidence, the second metatarsal fracture was more likely a stress injury related to underlying
neuropathia. Although appellant’s symptoms were noted in response to work-related physical
activity, Dr. Friedenthal opined that it was unlikely the fracture occurred on December 15, 2003
due to the healing revealed by x-ray only 18 days later. He also noted that the x-ray revealed a
first metatarsal fracture with evidence of callus formation which likely developed as part of the
same underlying process.
Dr. Friedenthal concluded that appellant’s fractures were
appropriately treated and healed in a satisfactory alignment without symptomatic or objective
impairment.
On February 29, 2008 the Office referred Dr. Friedenthal’s medical report to Dr. Henry J.
Magliato, a Board-certified orthopedic surgeon and Office medical adviser, for a determination
of appellant’s permanent impairment in accordance with the A.M.A., Guides. In a March 3,

3

2008 report, Dr. Magliato reviewed Dr. Friedenthal’s medical report and noted his findings that
appellant sustained an unrelated impairment of the foot due to Charcot disease. He opined that,
even if there was preexisting loss of motion in the foot due to a previous disease, he would
assume that the accepted employment injury caused some aggravation of the underlying disease.
Using Dr. Friedenthal’s findings, Dr. Magliato added seven percent impairment for five degrees
of dorsiflexion, according to Table 17-11 on page 537 of the A.M.A., Guides and five percent
impairment for moderately decreased subtalar motion with no pain, according to Table 17-12 on
page 537. He provided a 12 percent impairment rating of appellant’s lower extremity.
The Office subsequently requested Dr. Magliato clarify whether his finding of 12 percent
permanent impairment included a rating for pain. On April 21, 2008 Dr. Magliato stated that
three percent impairment should be included for pain according to Table 18-1 on page 574 of the
A.M.A., Guides. He found that appellant sustained 15 percent permanent impairment of the left
lower extremity.
On June 19, 2008 the Office notified Dr. Magliato that he was only requested to provide a
rating based on application of the medical findings to the A.M.A., Guides and that he was not to
provide a medical opinion on impairment. It asked him to provide a rating based on
Dr. Friedenthal’s medical report.
In a July 2, 2008 medical report, Dr. Magliato found that, based on Dr. Friedenthal’s
medical report, appellant did not sustain an objective work-related impairment. He stated that
Dr. Friedenthal’s findings, including a stress fracture of the second metatarsal, lost ankle motion,
decreased sensation and subtalar motion, were due to the unrelated Charcot disease.
Dr. Magliato opined his previous rating should be ignored and that there was no lower extremity
permanent impairment.
By decision dated July 24, 2008, the Office denied appellant’s request for a schedule
award on the grounds that the medical evidence did not support a permanent impairment to a
scheduled member.
On July 30, 2008 appellant, through his representative, filed a request for an oral hearing
before an Office hearing representative. An oral hearing took place on December 3, 2008.
Appellant subsequently submitted an amended copy of Dr. Diamond’s medical report
dated November 24, 2008. Dr. Diamond changed his rating for grade four out of five motor
strength deficit for left foot common peroneal to 10 percent. He continued to find that appellant
sustained 15 percent permanent impairment to the left lower extremity.
By decision dated February 25, 2009, the Office hearing representative modified and
affirmed the July 24, 2008 decision. She found that no conflict existed between Drs. Diamond
and Merola. Thus, Dr. Friedenthal was not an impartial medical adviser but rather a second
opinion physician. Regardless, the hearing representative found that Dr. Friedenthal’s medical
report represented the weight of medical evidence and that Dr. Diamond’s medical report was
not sufficiently rationalized to create a conflict of medical opinion.

4

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulations4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.6
ANALYSIS
The Office accepted that appellant sustained a fracture of the second left metatarsal due
to his employment injury on December 15, 2003. The issue is whether appellant sustained any
permanent impairment causally related to this injury entitling him to a schedule award. The
Board finds he has not met his burden of proof.
On March 13, 2006 appellant filed a request for a schedule award and submitted a
January 5, 2006 medical report from Dr. Diamond, who provided a 15 percent impairment rating.
Dr. Diamond diagnosed post-traumatic left foot second metatarsal fracture and post-traumatic
osteoarthritis or Charcot arthropathy and opined that the conditions were related to appellant’s
December 15, 2003 employment injury. Based on physical examination findings and Tables 1737 and 16-11 found on pages 552 and 484 of the A.M.A., Guides, respectively he calculated a
one percent impairment rating for grade four out of five motor strength deficit of the medial
plantar flexion, one percent impairment for grade four out of five motor strength deficit of the
lateral plantar flexion and one percent impairment for grade four out of five motor strength
deficit of the common peroneal. Dr. Diamond later amended the report to provide 10 percent
impairment for grade four out of five motor strength deficit of the common peroneal. He further
added 3 percent impairment for pain to total 15 percent permanent impairment.
The Office referred Dr. Diamond’s medical report to Dr. Merola, an Office medical
adviser, for an evaluation of permanent impairment. On November 5, 2006 Dr. Merola stated
that there were significant problems with Dr. Diamond’s examination. The Office determined

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

See FECA Bulletin No. 01-5 (issued January 29, 2001); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6 (August 2002).

5

that a conflict of medical opinion existed between Drs. Merola and Diamond. It referred the case
to Dr. Friedenthal to resolve the conflict.7
In a February 13, 2008 medical report, Dr. Friedenthal described a full physical
examination and reviewed the results of several x-rays. He diagnosed status post stress fracture
of the first and second metatarsal, diabetic peripheral neuropathy, vascular disease and probable
neuropathia of both feet. Dr. Friedenthal opined that there were no residuals from the second left
metatarsal fracture, which healed without sequelae. Appellant did not complain of any pain and
there were no secondary musculoskeletal changes attributable to the fracture. Dr. Friedenthal did
note some functional disabilities on examination but opined that they were caused by vascular
disease and neuropathy, which were not related to the December 15, 2003 employment injury.
He stated that, based on historical and radiographic evidence, the second metatarsal fracture was
likely a stress injury related to underlying neuropathy. Based on the healing revealed by an x-ray
taken only 18 days after the employment injury, he opined that it was unlikely the fracture
occurred on December 15, 2003. Dr. Friedenthal noted that an x-ray also revealed a first
metatarsal fracture with evidence of callus formation, which likely developed as part of the same
underlying process. He concluded that the employment injury was properly treated and healed in
a satisfactory alignment without symptomatic or objective impairment.
The Board finds that Office incorrectly found that a conflict of medical opinion existed
between Dr. Diamond and Dr. Merola, the Office medical adviser. Dr. Merola did not provide
any medical opinion regarding appellant’s lower extremity impairment or address with any
specificity his disagreement with Dr. Diamond’s findings.8 Therefore, Dr. Friedenthal was not
an impartial medical examiner.9 Even though his medical report is not entitled to special weight,
his report can still be considered for its own intrinsic value and can still constitute the weight of
the medical evidence.10 Dr. Friedenthal provided a comprehensive medical opinion, based on a
detailed physical examination and a full review of prior radiographic evidence and determined
that any current impairment was not related to appellant’s December 15, 2003 employment
injury.11 His opinion was well rationalized and based on a complete and accurate medical and
factual history. Therefore, the Board finds that his opinion represents the weight of the medical
evidence and establishes that appellant is not entitled to a schedule award.
Further, the Board disagrees with appellant’s contention on appeal that a conflict exists
between Dr. Diamond and Dr. Friedenthal. In his report, Dr. Diamond provided impairment
7

The Office initially referred appellant to Dr. O’Dowd. However, Dr. O’Dowd declined to clarify his medical
report despite several requests from the Office. As the Office referred appellant to Dr. O’Dowd, it has the duty to
secure an appropriate report on the relevant issue. It, therefore, properly referred appellant to Dr. Friedenthal to
secure a complete, fully rationalized medical report regarding his degree of permanent impairment. See Robert
Kirby, 51 ECAB 474 (2000).
8

See 5 U.S.C. § 8123(a); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

9

See Delphia Y. Jackson, 55 ECAB 373 (2004); Cleopatra McDougal-Saddler, id.

10

Id.

11

A schedule award can only be paid for a condition related to an employment injury. See Veronica Williams,
56 ECAB 367 (2005).

6

ratings for motor strength deficit of the lateral plantar flexion, medial plantar flexion and the
common peroneal. Although he referenced Table 17-37, found on page 552 of the A.M.A.,
Guides and Table 16-11 on page 484, he did not explain how he applied the tables to his findings
on examination.12 In determining an impairment rating for neurological motor deficits, the
A.M.A., Guides instructs the examiner to multiply the maximum impairment for each identified
nerve found in Table 17-37, by the grade of impairment according to Table 16-11, which
provides a range of impairment for each grade.13 Dr. Diamond did not specify how he
determined the percentage of impairment out of the range provided in Table 16-11 and did not
show his calculations or explain how he used the referenced tables of the A.M.A., Guides to
arrive at his impairment rating.14 Additionally, he provided three percent impairment for pain.
Chapter 18 of the A.M.A., Guides provides that examiners should not use a pain impairment
rating for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in other chapters of the A.M.A.¸ Guides.15 Therefore, the Board finds
that Dr. Diamond’s impairment rating does not conform to the A.M.A., Guides and is of
diminished probative value.16
The Board notes that Dr. Magliato’s medical reports dated March 3 and April 21, 2008
finding 12 and 15 percent permanent impairment are also of diminished probative value as the
physician later clarified his opinion to find no impairment causally related to the employment
injury.17

12

See J.G., 61 ECAB ___ (Docket No. 09-1128, issued December 7, 2009); Paul R. Evans, Jr., 44 ECAB
646 (1993).
13

A.M.A., Guides 550.

14

See Linda Beale, 57 ECAB 429 (2006). See also John Constantin, 39 ECAB 1090 (1998) (a medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
15

A.M.A., Guides 571.

16

See A.G., 58 ECAB 582 (2007); Linda Beale supra note 14.

17

The Board further notes that Dr. Magliato’s March 3 and April 21, 2008 medical reports are of diminished
probative value as they were not fully rationalized or based on an accurate medical background. Although
Dr. Magliato noted Dr. Friedenthal’s finding that appellant’s lower extremity impairments were unrelated to his
employment injury, he apparently disagreed with this finding and assumed that the employment injury caused some
aggravation of a preexisting disease. However, he did not rationalize his assumption or otherwise explain why he
disagreed with Dr. Friedenthal’s finding. Moreover, Dr. Magliato did not base his findings on an accurate reading
of Dr. Friedenthal’s medical report. He reported Dr. Friedenthal’s findings that appellant’s impairment was due to
his unrelated Charcot disease. This is not accurate. Although Dr. Friedenthal noted that appellant’s fracture was
likely a stress injury related to underlying neuropathy, he did not attribute the fracture to or even diagnose
Charcot disease. Moreover, in the April 21, 2008 medical report, Dr. Magliato added three percent impairment due
to pain, despite the fact that Dr. Friedenthal stated several times in his report that appellant did not report any
complaints of pain in the fracture area. See James R. Taylor, 56 ECAB 537 (2005).

7

Appellant did not submit any medical evidence providing an impairment rating in
accordance with the A.M.A., Guides. Therefore, he did not meet his burden of proof to establish
his entitlement to a schedule award.18
CONCLUSION
The Board finds that appellant did not establish that he sustained a permanent impairment
to his left lower extremity, causally related to his accepted December 15, 2003 employment
injury, entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2009 and July 24, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

The burden is upon the employee to establish that he is entitled to schedule award compensation. D.H.,
58 ECAB 358 (2007); Harold Hendrix, 1 ECAB 54 (1947).

8

